209 U.S. 90 (1908)
CHICAGO, BURLINGTON AND QUINCY RAILWAY COMPANY, PETITIONER,
v.
UNITED STATES.
No. 552.
Supreme Court of United States.
Submitted January 22, 1908.
Decided March 16, 1908.
CERTIORARI TO THE CIRCUIT COURT OF APPEALS FOR THE EIGHTH CIRCUIT.
Mr. Frank Hagerman, Mr. J.C. Cowin, Mr. A.R. Urion, Mr. Henry Veeder and Mr. M.W. Borders for petitioners.
The Attorney General, Mr. Milton D. Purdy, Assistant to the Attorney General, and Mr. A.S. Van Valkenburgh, United States Attorney, for the United States.
MR. JUSTICE DAY delivered the opinion of the court.
The counsel for the petitioner and the Solicitor General for the United States having filed a stipulation in writing in this cause, agreeing to abide the result of the Packing Company cases just decided (Nos. 467, 468, 469 and 470), it is hereby ordered that the judgment of the Circuit Court of Appeals in this case be
Affirmed.
MR. JUSTICE MOODY took no part in the disposition of this case.
MR. JUSTICE BREWER'S dissent in Armour Packing Co. v. United States, ante, p. 56, applied also to this case.